Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the specification is inconsistent with the drawings. First, attachment bracket 104 has center ring apertures in Fig. 3 but such are omitted from Fig. 2. Therefore, the attachment brackets are different yet they both are represented by the same reference character. Second, attachment bracket center ring holes correspond with fasteners 152 in Fig. 3, yet the same fasteners 152 also correspond with the spacers 106 as shown in Fig. 4. Third, The following reference characters in the drawings are not in the specification: 132, 130, 134, 136, 17.
Appropriate correction is required.
Drawings
The drawings are objected to because the objections to the specification can only be cured with corrections to both the specification and drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 10 is objected to because of the following informalities:  the word “claim” should be inserted before the number 8 in claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-5, 7, 9, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20180072111 to Cappello et al. (“Cappello”).
 .
Regarding claim 1, Capello (Fig. 17) discloses a wheel end assembly for a tire pressure management system, comprising: an axle 16 having an axle end portion; a rotary joint assembly disposed outboard of the axle end portion (e.g. see Fig. 2), the rotary joint assembly comprising: (i) a rotary hub (32, 76), (ii) a non-rotating spindle 28 at least partially disposed within the rotary hub (as evident from Fig. 8; see [0037] describing the non-rotational aspect), the spindle having a first fluid conduit extending therethrough (as evident from Fig. 8), (iii) a rotary air seal 62 disposed between the rotary hub and the spindle (as evident from Fig. 8), and (iv) a bearing assembly 50 provided between the rotary hub and the spindle (as evident from Fig. 8), the bearing assembly being positioned outboard of the rotary air seal (as evident from Fig. 8).
Regarding claim 2, Capello discloses the wheel end assembly of claim 1, wherein the first fluid conduit has a first end in fluid communication with a port (as defined by the radially inner walls of 76) disposed in the rotary hub (as evident from Fig. 2, 8).
Regarding claim 3, Capello discloses the wheel end assembly of claim 2, wherein the port includes a first diameter portion (that which is axially coextensive with 50, 58) and a second diameter portion (portion axially coextensive with 62), and the spindle extends through the first diameter portion and into the second diameter portion (as evident from Fig. 2, 8).
Regarding claim 4, Capello discloses the wheel end assembly of claim 1, wherein the rotary hub includes a first portion 76 coupled to a second portion 32, the first portion being positioned outboard of the second portion and including an inner wall portion that defines an opening and that is spaced apart from the spindle (i.e. that portion which supports the chamber for the pressure relief valve 78; see [0032]).
Regarding claim 5, Capello discloses the wheel end assembly of claim 1, wherein the rotary air seal is attached to one of the rotary hub and the spindle and the rotary air seal is in sealing contact with one of the rotary hub and the spindle (as evident from Fig. 8).
Regarding claim 7, Capello discloses the wheel end assembly of claim 3, wherein the hearing assembly is disposed in the first diameter portion and the rotary air seal is disposed in the second diameter portion (as evident from Fig. 8).
Regarding claim 9, Capello discloses the wheel end assembly of claim 4, further comprising an annular dirt excluder 58 disposed around a portion of the spindle and positioned outboard of the opening (as evident from Fig. 2, 8) to prevent dirt from entering the rotary joint assembly and to permit pressurized fluid to exit the rotary joint assembly (i.e. see [0032] in that 58 is not positioned to block such pressurized fluid from exiting).
Regarding claim 13, Capello discloses the wheel end assembly of claim 1, further comprising an annular bearing cap (i.e. 76 in the case that the hub merely includes 32) disposed on an outboard face of the rotary hub (e.g. see Fig. 2).
Regarding claim 14, Capello discloses the rotary joint assembly with a venting mechanism, the rotary joint assembly comprising: a rotary hub (32, 76) having a rotary hub inner surface; a non-rotating spindle 28 at least partially disposed within the rotary hub (see Fig. 2, 8 with respect to the non-rotational aspect set forth in [0037]), the spindle having a first fluid conduit extending therethrough (see Fig. 8); a rotary air seal 62 provided between the rotary hub and the spindle (as evident from Fig. 8); and a bearing assembly 50 provided between the rotary hub and the spindle (as evident from Fig. 8), wherein the rotary hub inner surface has a bearing channel formed in the axial direction therein (i.e. receiving bore for 50), and wherein the bearing channel is selectively in fluid communication with atmosphere (see [0032] describing a pressure relief valve therein connecting the bearing channel to the atmosphere).
Regarding claim 15, Capello discloses the rotary joint assembly wherein the spindle includes an opening configured to receive a pressurized air hose fitting (i.e. the spindle is hollow so therefore, it is capable of receiving a fitting). Examiner notes that the fitting is not positively recited with no corresponding functionality or structure set forth therein. 
Additional relevant art: US Patent Application Publication 20160250901 provides for the subject matter at least in claim 1. Additionally. US Patent Application Publication 20120024445 teaches the subject matter in claim 1 except for the outboard nature relative to the axle. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not disclose a rotary joint assembly with a non-rotating spindle with an inlet for receiving fluid from another conduit with the axle rotating relative to the other conduit; therefore, the axle and the hub, effectively are rotating together similar to the limitations of claim 6. 
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617